FILED
                            NOT FOR PUBLICATION                             JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LINDOLFO THIBES,                                 No. 13-16646

               Petitioner - Appellant,           D.C. No. 3:11-cv-00339-MMD

  v.
                                                 MEMORANDUM*
ROBERT LEGRAND, Warden, and
NEVADA ATTORNEY GENERAL,

               Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Nevada state prisoner Lindolfo Thibes appeals pro se from the district

court’s judgment dismissing his amended 28 U.S.C. § 2254 habeas petition as

untimely. We have jurisdiction under 28 U.S.C. § 2253. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal of a petition for writ of habeas corpus as time-barred, see

Brambles v. Duncan, 412 F.3d 1066, 1069 (9th Cir. 2005), and we affirm.

      The district court properly concluded that Thibes’s petition is untimely.

Thibes is not entitled to statutory tolling because the Nevada Supreme Court

dismissed his appeal of the denial of his state habeas petition as untimely. See

Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005). Moreover, contrary to Thibes’s

contention in the district court, the fact that he may not have been served with a

copy of the state court’s denial until 2012 does not entitle him to equitable tolling

because the record reflects that he had notice of the denial well over a year before

he filed his federal petition. See id. at 418-19 (petitioner not entitled to equitable

tolling when he has not pursued his rights diligently).

      We construe Thibes’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                            2                                     13-16646